DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “Step S3, verifying whether the current luminance matches to a target luminance, if the result shows "YES", proceeding to Step S5; if the result shows "NO", proceeding to Step S4; Step S4, correcting the G channel value according to a difference between the current luminance and the target luminance, and returning to Step S3; Step S5, verifying whether the current color temperature y-axis coordinate matches to the target color temperature y-axis coordinate, if the result shows "YES", proceeding to Step S7; if the result shows "NO", proceeding to Step S6; Step S6, correcting the B channel value according to a difference between the color temperature y-axis coordinate and the target color temperature y-axis coordinate, and returning to Step S5; Step S7, verifying whether the current color temperature x-axis coordinate matches to the target color temperature x-axis coordinate, if the result shows "YES", proceeding to Step S9; if the result shows "NO", proceeding to Step S8; Step S8, correcting the R channel value according to a difference between the current color temperature x-axis coordinate and the target color temperature x-axis coordinate, and returning to Step S7; and  13Attorney Docket No. 1947.002 US Filed Via EFS @ USPTO.GOV on February 12, 2019 Step S9, verifying whether the current luminance, the color temperature y-axis coordinate and the color temperature x-axis coordinate match to the target luminance, the target color temperature y-axis coordinate and the target color temperature x-axis coordinate, respectively, and if the result shows "YES", exiting; if the result shows "NO", returning to Step S3”, in combination with the other limitations set forth in claim 1.
Claims 2-8 are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627